Case 1:20-cv-22667-RNS Document 58 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                   CASE NO. 1:20-cv-22667-RNS


  FONTAINEBLEAU FLORIDA HOTEL, LLC,

  Plaintiff,

  v.

  THE SOUTH FLORIDA HOTEL AND CULINARY EMPLOYEES
  WELFARE FUND
  and
  UNITE HERE, LOCAL 355,

  Defendants.


  UNITE HERE, LOCAL 355,
  and
  WENDI WALSH, et al.,
  as Trustees of the
  THE SOUTH FLORIDA HOTEL AND CULINARY EMPLOYEES
  WELFARE FUND,

  Counter Plaintiffs,

  v.

  FONTAINEBLEAU FLORIDA HOTEL, LLC,

  Counter Defendant.


                                   NOTICE OF SETTLEMENT

          Defendants/Counter Plaintiffs WENDI WALSH et al., notify the Court that all parties

  (the Trustees, Local 355, and Fontainebleau Florida Hotel) have reached a settlement in this

  pending litigation. All Defendants/Counter Plaintiffs will file their dismissal fully resolving this

  case within fourteen (14) calendar days unless the Court otherwise directs.
Case 1:20-cv-22667-RNS Document 58 Entered on FLSD Docket 03/26/2021 Page 2 of 2




  Dated March 26, 2021          Respectfully submitted,


                                _____________________________
                                D. Marcus Braswell, Jr. (146160)
                                mbraswell@sugarmansusskind.com
                                SUGARMAN & SUSSKIND, P.A.
                                100 Miracle Mile, Suite 300
                                Coral Gables, FL 33134
                                Tel. (305) 529-2801
                                Fax. (305) 447-8115

                                Attorneys for Defendant Fund and Counter Plaintiffs Trustees

                                   CERTIFICATE OF SERVICE
          I certify that on March 26, 2021, I electronically filed the foregoing with the Clerk of
  Court using CM/ECF. I also certify that the foregoing is being served this day on all parties
  and/or counsel of record identified on the below Service List, either via transmission of Notice of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
  parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                       By:    /s/ D. Marcus Braswell, Jr.
                                                              D. MARCUS BRASWELL, JR.

                                          SERVICE LIST

  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
  Russell S. Buhite, FL 0831085
  Russell.Buhite@ogletree.com
  Charles E. Engeman (Admitted Pro Hac Vice)
  Charles.Engeman@ogletree.com
  1201 Third Avenue, Suite 5150
  Seattle, WA 98101
  Telephone: 206-693-7057

  Attorneys for Plaintiff/Counter Defendant

  Kristin L. Martin
  McCRACKEN, STEMERMAN & HOLSBERRY, LLP
  595 Market Street, Suite 800
  San Francisco, CA 94105
  Tel: 415-597-7200 | Fax: 415-597-7201
  Email: klm@msh.law

  Attorneys for Local 355
